DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is being considered by the examiner.

Remarks
This communication is in response to the Applicant’s Preliminary amendment filed on 09/15/2021 through email following the telephonic interview with Attorney William Breen on 09/15/2021. Applicant cancelled claims 15-16 and added claims 21-22. Claims 1-14 and 17-22 are currently pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“means for obtaining trend trajectories …”; “means for obtaining … user trajectories …”; “means for determining affinity scores …”; “means for selecting … trend trajectory …”; and “means for predicting …” in claim 17. 
“means for determining affinity scores …” in claim 18.
“means for selecting … trend trajectory …” in claim 19.
“means for selecting … trend trajectory …” in claim 20.
“predicting means” includes: “means for determining a time horizon …”; and “means for determining a percentage of storage of a video buffer …”   in claim 22.

not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William J. Breen, III (Reg. No. 45313) on 09/15/2021.
The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
1.	(Original):  In a digital medium environment for viewport prediction of a video, a method implemented by a computing device, the method comprising:
obtaining, by the computing device, trend trajectories for yaw angles, pitch angles, and roll angles that are sampled at time instances of a video and correspond to viewports of the video at the time instances;
obtaining, by the computing device during a display of the video, user trajectories of user angles for a time period of the video being displayed, the user angles corresponding to user viewports of the video;

selecting, by the computing device, a first trend trajectory for a yaw angle, a second trend trajectory for a pitch angle, and a third trend trajectory for a roll angle from the trend trajectories based on the affinity scores; and
predicting, by the computing device, a user viewport of the video for a later time than the time period based on the first trend trajectory, the second trend trajectory, and the third trend trajectory.

2.	(Original):  The method as described in claim 1, wherein the determining the affinity scores is based on mutual distances between the user trajectories and the trend trajectories.

3.	(Original):  The method as described in claim 1, wherein the selecting the at least one of the first trend trajectory, the second trend trajectory, or the third trend trajectory is based on the affinity scores being greater than the score thresholds for trajectory clusters corresponding to the first trend trajectory, the second trend trajectory, or the third trend trajectory.

4.	(Original):  The method as described in claim 1, wherein the selecting includes selecting one trajectory of the first trend trajectory, the second trend trajectory, or the third trend trajectory based on the user trajectory being closer to the one trajectory than other trajectories of the trend trajectories.



6.	(Original):  The method as described in claim 1, wherein the predicting includes:
determining a time horizon based on the time period and the later time; and
determining a percentage of storage of a video buffer corresponding to the time horizon.

7.	(Original):  The method as described in claim 1, further comprising sending a request for content of the video corresponding to the user viewport.

8.	(Original):  A video system implemented by a computing device in a digital medium environment, the video system including modules implemented at least partially in hardware of the computing device, the video system comprising:
an angle trajectory module to obtain trend trajectories for yaw angles, pitch angles, and roll angles that are sampled at time instances of video and correspond to viewports of the 360-degree video at the time instances;
a user trajectory module to obtain, during a display of the video, user trajectories of user angles for a time period of the video being displayed, the user angles corresponding to user viewports of the video;
an affinity score module to determine affinity scores for the trend trajectories based on the user trajectories;

a viewport prediction module to predict a user viewport of the video for a later time than the time period based on the first trend trajectory, the second trend trajectory, and the third trend trajectory.

9.	(Original):  The video system as described in claim 8, wherein the affinity score module is configured to determine the affinity scores based on mutual distances between the user trajectories and the trend trajectories.

10.	(Original):  The video system as described in claim 8, wherein the trajectory selection module is configured to select at least one of the first trend trajectory, the second trend trajectory, or the third trend trajectory based on the affinity scores being greater than the score thresholds for trajectory clusters corresponding to the first trend trajectory, the second trend trajectory, or the third trend trajectory.

11.	(Original):  The video system as described in claim 8, wherein the trajectory selection module is configured to select one trajectory of the first trend trajectory, the second trend trajectory, or the third trend trajectory based on the user trajectory being closer to the one trajectory than other trajectories of the trend trajectories.



13.	(Original):  The video system as described in claim 8, wherein the viewport prediction module is configured to: 
determine a time horizon based on the time period and the later time; and
determine a percentage of storage of a video buffer corresponding to the time horizon.

14.	(Original):  The video system as described in claim 8, wherein the viewport prediction module is configured to send a request for content of the 360-degree video corresponding to the user viewport.

Claims 15-16 (Cancelled).

17.	(Original):  In a digital medium environment for viewport prediction of a video, a system comprising:
means for obtaining trend trajectories for yaw angles, pitch angles, and roll angles that are sampled at time instances of a video and correspond to viewports of the video at the time instances;

means for determining affinity scores for the trend trajectories based on the user trajectories;
means for selecting a first trend trajectory for a yaw angle, a second trend trajectory for a pitch angle, and a third trend trajectory for a roll angle from the trend trajectories based on the affinity scores; and
means for predicting a user viewport of the video for a later time than the time period based on the first trend trajectory, the second trend trajectory, and the third trend trajectory.

18.	(Original):  The system as described in claim 17, wherein the means for determining the affinity scores is based on mutual distances between the user trajectories and the trend trajectories.

19.	(Original):  The system as described in claim 17, wherein the means for selecting the at least one of the first trend trajectory, the second trend trajectory, or the third trend trajectory is based on the affinity scores being greater than the score thresholds for trajectory clusters corresponding to the first trend trajectory, the second trend trajectory, or the third trend trajectory.

20.	(Original):  The system as described in claim 17, wherein the means for selecting includes selecting one trajectory of the first trend trajectory, the second trend trajectory, or the 

21.	(New):  The system as described in claim 20, wherein the selecting the one trajectory is based on an affinity score for a trajectory cluster that includes the one trajectory not satisfying a constraint based on comparing the affinity score to a score threshold for the trajectory cluster.

22.	(New):  The system as described in claim 17, wherein the predicting means includes: 
means for determining a time horizon based on the time period and the later time; and
means for determining a percentage of storage of a video buffer corresponding to the time horizon.

Allowable Subject Matter
Claims 1-14 and 17-22 (re-numbered as claims 1-20) are allowed.

The following is an examiner’s statement of reasons for allowance:

The claim language of this application distinguish applicant’s invention because the prior art search failed to result on a related prior art. The closest prior art search resulted are the following:
Regarding the independent claims 1, 8 and 17, Chang et al. (US 20180124312 A1) disclose in a digital medium environment for viewport prediction of a video with yaw angles, 0041, 0045, 0055 and 0059; Figures 3, 8 and 10), but failed to disclose the method comprising: 
obtaining, by the computing device, trend trajectories for yaw angles, pitch angles, and roll angles that are sampled at time instances of a video and correspond to viewports of the video at the time instances; 
obtaining, by the computing device during a display of the video, user trajectories of user angles for a time period of the video being displayed, the user angles corresponding to user viewports of the video; 
determining, by the computing device, affinity scores for the trend trajectories based on the user trajectories; 
selecting, by the computing device, a first trend trajectory for a yaw angle, a second trend trajectory for a pitch angle, and a third trend trajectory for a roll angle from the trend trajectories based on the affinity scores; and 
predicting, by the computing device, a user viewport of the video for a later time than the time period based on the first trend trajectory, the second trend trajectory, and the third trend trajectory.

Nister et al. (US 20190250622 A1), in the same field of endeavor, shows in a digital medium environment for viewport prediction of a video (0048-0049, 0055 and 0059; Figures 12A-C); and 
determining, by the computing device, affinity scores for the trend trajectories based on the user trajectories (0062, 0077 and 0093); but also failed to show the method comprising: 
obtaining, by the computing device, trend trajectories for yaw angles, pitch angles, and roll angles that are sampled at time instances of a video and correspond to viewports of the video at the time instances; 

selecting, by the computing device, a first trend trajectory for a yaw angle, a second trend trajectory for a pitch angle, and a third trend trajectory for a roll angle from the trend trajectories based on the affinity scores; and 
predicting, by the computing device, a user viewport of the video for a later time than the time period based on the first trend trajectory, the second trend trajectory, and the third trend trajectory.
The varies claim limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Therefore, the independent claims 1, 8 and 17 are allowed.

Dependent claims 2-7, 9-14 and 18-22 are allowed for the same reason of allowance as discussed to the independent claims 1, 8 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482